SHELBY, Circuit Judge
(dissenting). I think the rehearing should be granted. The judgment of the Circuit Court does not refer to the “additional statement of fact,” nor does the record show when it was written, or that it was fded in the lower court, either before or after the judgment was entered. The judgment refers to a note of evidence, which includes many documents and an “agreement for submission to arbitration”; but there is no reference to the “additional statement of fact” as having been submitted to the court, either before or after judgment. If we assume that the paper was on file in the court below, it is no part of the record, unless in some way identified bv or called to the attention of the lower court. England v. Gebhardt, 112 U. S. 502, 5 Sup. Ct. 287, 28 L. Ed. 811. The judgment shows that it was entered “after hearing evidence”; but it does not *692appear what evidence was heard. The “additional statement of fact” does not show the ultimate facts proved by the documents that were before the court, as shown by the judgment, nor does it show what was proved by the evidence referred to by the trial judge. On its face it purports to be a mere addition to facts, not all the ultimate facts. It seems to me, therefore, that if it were shown to have been before the trial court before judgment, or approved by that court after judgment, it would not have been sufficient.
The majority of this court must have gone beyond this “additional statement” to have reached its conclusion, for a judgment on the merits has been' entered. If the case had been tried alone on the “additional statement,” and the trial court had found against the plea of prescription, the defendant company would have been permitted to plead again to the merits. Lang v. Kimball, 15 La. 200; Bijou Company v. Lehmann, 118 La. 956, 43 South. 632. But this court, reversing the judgment which sustained the plea of prescription, rendered judgment final against the defendant company without giving it an opportunity to plead over, contrary to State ex rel. Negrotto v. Judges, 45 La. Ann. 1437, 14 South. 419. The entry of final judgment shows, however, that the majority examined the case on its merits beyond the facts set out in the “additional statement of fact,” and holds that, not only the defense of prescription is not good, but that the facts are such that no good defense could be made; and this is done without a finding of facts, a bill of exceptions, or an agreement showing the ultimate facts deduced from the documents and other evidence submitted to the court.
The award does not authorize the refusal to let the defendant plead over, for the award relates only to values.